Contracts; disputes; adequacy of drawings; validity of inspection criteria; validity of default termination. — Plaintiff seeks reversal of decisions of the Armed Services Board of Contract Appeals (74-1 BCA jf 10,611 and 77-2 BCA ¶ 12,589) as erroneous and lacking finality under Wunder-lich ^.ct criteria. Plaintiff contracted to supply to defendant supply holders for firing pins in incendiary bomblets. Plaintiff completed the contract and then sought equitable adjustment. Plaintiff challenges the Board’s adverse disposition of claims related to asserted defectiveness of a contract drawing and the inspection criteria, asserting that the Government improperly applied too stringent inspec*657tion criteria relative to the depth of side holes for acceptance of the firing pin holders. Plaintiff also challenges the default termination of subsequent contracts on grounds that the Government inflicted financial hardship on plaintiff by denying its equitable claims, failed to make progress payments, and frustrated performance by the unlawful sale by the Small Business Administration of inventory identified with the completed contract. On June 8, 1979 Trial Judge George Willi filed a recommended opinion (reported in full at 26 CCF ¶ 83,391) sustaining the decisions of the Board. On March 14, 1980 the court, by order, adopted the recommended decision as the basis for its judgment in this case, denied plaintiffs motion for summary judgment, granted defendant’s motion for summary judgment, dismissed the First, Third, Fourth and Fifth causes of action of the petition, and returned the case to the trial division for further appropriate proceedings as to the Second cause of action relating to an aspect of a foreclosure sale conducted by the Small Business Administration.